Citation Nr: 1742871	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-32 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to November 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the claim in November 2016 for additional development.

The issue of entitlement to service connection for a right shoulder disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran does not have a forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of low back strain with degenerative changes and degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that the record supports a finding of service connection for a right shoulder disability.  In a November 2011 VA examination, the Veteran reported that he started noticing his right shoulder pain with training, rucksack marches, and lifting while on active duty.  He then reported that he had "progressive" pain in the right anterior shoulder area.  The examiner provided a negative opinion based on the lack of evidence in the service medical records.

The claim was remanded in November 2016 for examination.  The examiner was directed to discuss the Veteran's report of lay observable symptoms during and since his active duty.  In a November 2016 medical opinion, the examiner stated that the Veteran's right shoulder condition as noted on active duty was non-specific, self-limiting, and resolved without sequela nor any finding in the service medical records that would indicate a chronic underlying or recurrent condition.  Therefore, the examiner opined that the current right shoulder disability was less likely than not incurred in or related to active duty.

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  The November 2016 examiner did not discuss the Veteran's report of lay observable symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  Therefore, the resulting actions are incomplete and do not substantially comply with the November 2016 Board remand.  

The Board also finds that further information is needed after the November 2016 spine examination.  That examination noted significant loss of strength in the left lower extremity, and other neurological symptomatology in the lower extremities.  The Veteran is service-connected for lower extremity radiculopathy.  The Board finds that further examination with neurological findings is needed to assess whether the combine orthopedic and neurologic manifestations of the lumbar spine disability warrants a higher rating.  Also, range of motion measurements for passive and active motion and weight-bearing and nonweight-bearing are needed.  Therefore, further examination is needed.

Clinical documentation dated after December 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from December 2016 to present.  

2.   Schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder disability with a medical doctor who has not previously examined him.  The examiner must review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability is related to active service.  If the examiner determines that the Veteran's right shoulder disability is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what caused the right shoulder disability, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

3.  Schedule the Veteran for a VA spine and neurologic examination of the lumbar spine disability and other manifestations, to include radiculopathy of the lower extremities.  The examiner must provide ranges of motion for active and passive motion and for weight-bearing and nonweight-bearing motion.  The examiner should state at what point pain begins for the range of motion.  The examiner should state whether there is any additional loss of function due to incoordination, fatigability, excess motion, painful motion, weakened motion, or on flare up.  The examiner should also state what neurologic residuals are shown as a result of the lumbar spine disability.  The examiner should state what nerves of the lower extremities are affected and should opine as to the severity of the lower extremity radiculopathy.  The examiner should describe the symptomatology that supports a finding of that level of severity, and should state whether the findings are wholly sensory or whether the weakened motion, particularly in the left lower extremity, shown at the November 2016 examination is the result of radiculopathy or the lumbar spine disability.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


